Citation Nr: 0407898	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  00-10 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
post-operative resection of Haglund's deformity of the right 
foot prior to October 24, 1996.

2.  Entitlement to a rating in excess of 10 percent for post-
operative resection of Haglund's deformity of the right foot 
for the period October 24, 1996 to June 9, 2000.

3.  Entitlement to a rating in excess of 20 percent for post-
operative resection of Haglund's deformity of the right foot 
for the period on and after June 10, 2000.

4.  Entitlement to an increased (compensable) rating for a 
calcaneal spur of the left heel prior to June 10, 2000.

5.  Entitlement to a rating in excess of 10 percent for a 
calcaneal spur of the left heel on and after June 10, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to June 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 decision by the RO.  

In January 1997, the RO increased the rating for post-
operative resection of Haglund's deformity of the right foot 
from noncompensable to 10 percent, effective from October 24, 
1996.  Thereafter, in March 2000, the Board remanded the 
claim to the RO for issuance of a statement of the case 
(SOC).  38 C.F.R. §§ 19.26, 19.29 (1999).  The RO furnished 
the veteran an SOC with respect to the right foot in May 
2000, and he perfected his appeal by filing a substantive 
appeal later that same month.  38 C.F.R. §§ 20.200, 20.202, 
20.302 (1999).  In November 2000, the RO entered a decision 
further increasing the rating for post-operative resection of 
Haglund's deformity of the right foot to 20 percent, 
effective from June 10, 2000.

In its March 2000 decision, the Board also noted that the 
veteran had filed an NOD with respect to the RO's July 1995 
denial of his claim for a compensable rating for a calcaneal 
spur of the left heel.  Accordingly, and because no SOC had 
been furnished to the veteran, the Board remanded the claim 
to the RO.  Presently, the record before the Board shows that 
the RO took further adjudicatory action on the issue in 
November 2000, increasing the rating for the left heel to 10 
percent, effective from June 10, 2000.  However, the record 
does not reflect that an SOC was furnished as to that issue.  
This matter is addressed in the REMAND, below.

In December 2000, the veteran filed an NOD with respect to 
the RO's November 2000 decision to assign June 10, 2000 as 
the effective date for the 20 percent evaluation for post-
operative resection of Haglund's deformity of the right foot.  
However, as set out above, the Board is already considering 
"staged" ratings for the veteran's right foot disability, 
to include the question of whether ratings higher than those 
currently assigned are warranted for periods prior to June 
10, 2000.  Accordingly, the question of his entitlement to an 
"earlier effective date" for the 20 percent evaluation has 
not been listed as a separate issue on appeal.

In statements dated in June and December 2000, the veteran 
asked the RO to consider the "arthritic aspect" of his 
service-connected right knee disorder.  In this regard, the 
Board notes that arthritis of the right knee was specifically 
considered when the Board granted his prior appeal in March 
2000.  If he thinks his knee disability has gotten worse 
since that time, he and/or his representative should notify 
the RO so that the matter can be formally adjudicated.


REMAND

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

A remand is required to obtain updated records of the 
veteran's treatment at the Bay Pines VA Medical Center 
(VAMC), and to have the veteran re-examined.  This is so 
because it is clear from the record that he continues to 
receive treatment at the VAMC, and because he has made 
statements (for example, his statements dated in January 
2003) indicating that his disability has worsened since the 
time that he was last examined for VA compensation purposes 
in  June 2000.  See 38 C.F.R. § 3.327(a) (2003) (re-
examinations are generally required if evidence indicates 
that there has been a material change in a disability or that 
the current rating may be incorrect); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (VA should have scheduled the 
appellant for another examination under circumstances where 
he complained of increased disability two years after his 
last examination).  In this regard, the veteran is notified 
that it is his responsibility to report for the examination 
and to cooperate in the development of his case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of his claim.  See 
38 C.F.R. §§ 3.158, 3.655 (2003).

The Board also notes that, in his substantive appeal, dated 
in May 2000, the veteran indicated that he wanted to have a 
hearing at the RO before a Decision Review Officer.  Later 
that same month, the RO wrote to him, informing him that he 
was being scheduled for an examination and that his request 
for a personal hearing was being "deferred".  To date, the 
record does not reflect that he has ever been afforded the 
requested hearing.  

Finally, as noted previously, although the veteran filed a 
timely NOD with respect to the RO's July 1995 denial of his 
claim for an increased (compensable) rating for a calcaneal 
spur of the left heel, no SOC as to that issue has been 
furnished.  See Introduction, supra.  That needs to be 
accomplished as well.  See, e.g., 38 C.F.R. §§ 19.26, 20.201, 
20.302(a) (2003); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should contact the Bay Pines VAMC 
for purposes of obtaining copies of all 
relevant records of treatment of the 
veteran's right foot disability dated from 
October 1996 to January 1998, and any dated 
after November 22, 2002.  The evidence 
obtained should be associated with the claims 
file.

3.  After the above development has been 
completed, the veteran should be scheduled 
for an examination of his right foot.  The 
examiner should review the claims file in 
connection with the examination, and should 
indicate in the report of the examination 
that the claims file has been reviewed.  
After completing that review, and after 
examining the veteran and performing any 
indicated, the examiner should identify and 
fully describe all manifestations of service-
connected post-operative resection of 
Haglund's deformity of the right foot, to 
include any limitations caused by surgical 
scarring.  The examiner should then offer an 
opinion as to whether the current, service-
related residuals, including any associated 
tenderness, pain on use, weakness, excess 
fatigability, and/or incoordination, if any, 
result in an overall disability picture which 
is best equated with (1) slight, (2) 
moderate, (3) moderately severe, or (4) 
severe foot injury.

4.  The RO should schedule the veteran for 
the hearing requested in his May 2000 VA Form 
9.

5.  After completing the foregoing 
development, and any other action required by 
the VCAA, the RO should re-adjudicate the 
veteran's claim for an increased rating for 
post-operative resection of Haglund's 
deformity of the right foot (Issues #1, #2, 
and #3, above).  If any benefit sought is 
denied, a supplemental SOC (SSOC) should be 
furnished to the veteran and his 
representative.

6.  The RO should prepare an SOC in 
accordance with 38 C.F.R. § 19.29 concerning 
the veteran's claim for an increased rating 
for a calcaneal spur of the left heel (Issues 
#4 and #5, above).  The claim should be 
certified to the Board for appellate review 
if, and only if, a timely substantive appeal 
is received.

After the veteran and his representative have been given an 
opportunity to respond to the relevant SOC and/or SSOC, the 
claims folder should be returned to this Board for further 
appellate review.  No action is required by the veteran until 
he receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, the Veterans Benefits Administration's Adjudication 
Procedure Manual, M21-1, Part IV, directs ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


